DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 02/10/2021.
Claims 1, 9, 16, 20, 22, 24-27, and 29 have been amended.
Claim 31 has been added.
Claim 2 has been canceled.
Claims 1 and 3-31 are currently pending and have been examined.

















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 02/10/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1, 3-7, and 29-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dukach et al. (USPGP 2002/0009978 A1) hereinafter DUKACH, in view of Batten et al. (USPGP 2018/0186309 A1), hereinafter BATTEN, and further in view of Kriezman (USPGP 2013/0307706 A1), hereinafter KRIEZMAN.  

Claim 1:
DUKACH as shown below discloses the following limitations:
a location subsystem, configured for attachment to a mobile platform, to determine a parking mobile platform parking location; (see at least Figures 10-12 as well as associated and related text)
a communications subsystem, configured for attachment to the mobile platform, having an interface to receive verification information including the enablement signal, identification code, and the parking geographic location, and an interface to transmit the verification information. (see at least Figures 17 and 18 as well as associated and related text)
DUKACH does not specifically disclose:
a publically accessible access point, configured for attachment to a mobile platform, selected from the group consisting of an IEEE 802.11 Wireless Local Area Network (WLAN) WiFi hotspot, an IEEE 802.15 Wireless Personal Area Network (WPAN) device, and combinations thereof;
a parking subsystem.  
However, BATTEN, in at least paragraphs 0076, 0204, and 0208 discloses WLAN and WPAN accessibility, and in Figure 17 as well as associated and related text discloses a parking system.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of DUKACH/BATTEN does not specifically disclose a deployment subsystem, configured for attachment to the mobile platform, having an interface to supply an enablement signal with an identification code, in response to determining the parking location and ten access point being enabled.  KRIEZMAN, however, in at least paragraphs 0009, 0011, 0071 does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/BATTEN with the technique of KRIEZMAN because, “Communication of information to the public is a major industry. One of the major means of such communications is by publicly visible signs, including advertising signs. Signs have been in use for centuries, and have performed a valuable service of informing consumers about choices that are available to them. But advances in technology have made traditional signs seem somewhat out of date.” (DUKACH: paragraph 0009). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed. However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable. Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions. Consequently, those in the art could have pursued known solutions with reasonable expectation of success. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claim 3:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses a media projection subsystem, configured for attachment to the mobile platform, having an interface to project media.  See at least Figures 1, 3-6, and 9 as well as associated and related text.

Claim 4:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses the media projection subsystem is a selectively enabled media projection subsystem. See at least paragraphs 0154, 0159, 0211, and 0236; Figures 1, and 9, 17, and 18 as well as associated and related text.  The combination of DUKACH/BATTEN does not specifically disclose the deployment system supplies an enablement signal in response to the media projection subsystem being enabled.  KRIEZMAN, however, in at least paragraphs 0009, 0011, 0071 does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/BATTEN with the technique of KRIEZMAN because, “Communication of information to the public is a major industry. One of the major means of such communications is by publicly visible signs, including advertising signs. Signs have been in use for centuries, and have performed a valuable service of informing consumers about choices that are available to them. But advances in technology have made traditional signs seem somewhat out of date.” (DUKACH: paragraph 0009). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed. However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable. Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions. Consequently, those in the art could have pursued known solutions with reasonable expectation of success. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 5:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  BATTEN further discloses the following limitations:
the identification code is associated with a first entity;
the first entity receives a reward in response to the media projection subsystem being enabled.
See at least paragraphs 00031 and 0004 (vehicle registration and identification numbers), and in paragraph 0042 discloses awards (rewards) for displaying advertisements.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claim 6:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses the media projection subsystem projects media selected from the group consisting of a displayed image, broadcast sound, or a combination thereof. See at least Figures 3-6 and 22 as well as associated and related text.

Claim 7:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses:
a camera, configured for attachment to the platform, having an output to supply images of a proximate geographic location to the platform; 
wherein the communications subsystem transmits the images to a server.
See at least Figures 18, 20-22 and 45 as well as associated and related text.

Claim 29:
DUKACH as shown below discloses the following limitations:
a motion detection subsystem, configured for attachment to a mobile platform, to determine when the mobile platform is stationary; (see at least paragraphs 0202, 0203)
a media projection subsystem, configured for attachment to the mobile platform, having an interface to project media; (see at least Figures 3-6 and 22 as well as associated and related text.)
a communications subsystem, configured for attachment to the mobile platform, having an interface to receive verification information including the enablement signal and identification code, and 10 an interface to transmit the verification information. (see at least Figures 17 and 18 as well as associated and related text)
DUKACH does not specifically disclose:
a publically accessible access point, configured for attachment to a mobile platform, selected from the group consisting of an IEEE 802.11 Wireless Local Area Network (WLAN) WiFi hotspot, an IEEE 802.15 Wireless Personal Area Network (WPAN) device, and combinations thereof;
a parking subsystem.
a reward subsystem providing a reward to an entity associated with the mobile platform, only when the mobile platform is stationary.
However, BATTEN, in paragraph 0042 discloses awards (rewards) for displaying advertisements, and in Figure 17 as well as associated and related text discloses a parking system.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of DUKACH/BATTEN does not specifically disclose a deployment subsystem, configured for attachment to the mobile platform, having an interface to supply an enablement signal with an identification code, in response to the mobile platform being stationary.  KRIEZMAN, however, in at least paragraphs 0009, 0011, 0071 does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/BATTEN with the technique of KRIEZMAN because, “Communication of information to the public is a major industry. One of the major means of such communications is by publicly visible signs, including advertising signs. Signs have been in use for centuries, and have performed a DUKACH: paragraph 0009). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed. However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable. Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions. Consequently, those in the art could have pursued known solutions with reasonable expectation of success. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 30:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses:
a location subsystem, configured for attachment to the mobile platform, to determine a geographic location of the mobile platform; (see at least Figures 10-12 as well as associated and related text)
wherein the communications subsystem transmits verification information including the geographic location. (see at least Figures 17 and 18 as well as associated and related text)

Claim 31:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses a targeting subsystem for selecting a target stationary geographic location from a plurality of potential value weighted target stationary geographic locations.  See at least paragraph 0260.





8 is rejected under 35 U.S.C. 103(a) as being unpatentable over DUKACH/BATTEN/KRIEZMAN and further in view of Petrou et al. (2011/0131235 A1), hereinafter PETROU.

Claim 8:
The combination of DUKACH/BATTEN/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses:
a camera, configured for attachment to the platform, having an output to supply images of a proximate geographic location to the platform; and,
wherein the communications subsystem transmits the images to the server;
See at least Figures 18, 20-22 and 45 as well as associated and related text.
PETROU further discloses:
the system further comprising:
a facial recognition software application stored in a non-transitory memory of the server, enabling a sequence of processor executable instructions for:
comparing the received camera images to facial data; and,
cross-referencing recognized facial data to associated publically available social network data.
See at least paragraph 0163.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/BATTEN/KRIEZMAN with the technique of PETROU because, “Text-based or term-based searching, wherein a user inputs a word or phrase into a search engine and receives a variety of results is a useful tool for searching.  However, term based queries require that a user be able to input a relevant term.  Sometimes a user may wish to know information about a place where he is currently standing.  For example, a user might want to know the name of a company in a particular building, find a phone number associated with an organization located in a particular building, or read a review about a restaurant he is standing near.  Accordingly, a system that can receive a visual query and information about current the location of the client device providing the visual query to provide actionable search result elements PETROU: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).























s 9-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dukach et al. (USPGP 2002/0009978 A1) hereinafter DUKACH, in view of Zafiroglu et al. (USPGP 2015/0279210 A1), hereinafter ZAFIROGUL, and further in view of Batten et al. (USPGP 2018/0186309 A1), hereinafter BATTEN.

Claims 9 and 20:
DUKACH as shown below discloses the following limitations:
a mobile platform comprising: (see at least Figures 10-12 as well as associated and related text)
a location subsystem, configured for attachment to the mobile platform, to determine a geographic location of the mobile platform; (see at least Figures 10-12 as well as associated and related text)
a communications subsystem, configured for attachment to the mobile platform, having an interface to receive verification information including an identification code associated with the parking agent, an identification code associated with the platform, and the geographic location, and an interface to transmit the verification information; (see at least Figures 17 and 18 as well as associated and related text)
DUKACH does not specifically disclose:
a secure access mechanism configured for attachment to the mobile platform, permitting a trusted parking agent to gain control over the mobile platform;
a parking mechanism supplying the parking lot agent with a plurality of platform selections;
wherein the parking agent delivers a selected mobile platform to a corresponding destination parking location.
However, ZAFIROGUL, in at least Figure 3 as well as associated and related text; paragraphs 0001, 0002, 0015, 0016, and 0032 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of ZAFIROGUL because, “Parking vehicles in dense urban areas is challenging.  Physical space for parking spots is limited, and the demand for parking typically exceeds available parking capacity.  Finding available parking often requires an individual driver to search an urban area for available parking, ZAFIROGUL: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of DUKACH/ZAFIROGUL does not specifically disclose a plurality of mobile platforms.  BATTEN, however, discloses parking lots, facilities, and agents. See at least paragraph 0044, 0142, 0161, 0162, 0165, and 0170.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/ZAFIROGUL with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Claims 10 and 22:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  ZAFIROGUL further discloses the parking mechanism provides the parking agent with a plurality of potential destination parking locations and accepts the destination parking location selected by the parking agent.  See at least paragraphs 0029, 0056 Figures 4a and 4b as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of ZAFIROGUL because, “Parking vehicles in dense urban areas is challenging.  Physical space for parking spots is limited, and the demand for parking typically exceeds available parking capacity.  Finding available parking often requires an individual driver to search an urban area for available parking, contributing to traffic congestion and waste.  Accordingly, parking in urban areas can be expensive and time-consuming.  Additionally, parking lots tend to use physical space inefficiently.  Only a small proportion of the surface area in a typical parking lot is covered by parking spots; the rest is dedicated to drive lanes and other maneuvering spaces.  Some parking lots may be "hyperpacked." That is, vehicles may be parked more densely than in traditional parking lots, for example by parking vehicles in deep rows without access to drive lanes, stacking vehicles vertically, or otherwise arranging the vehicles.  However, even hyperpacked lots require significant space to access the vehicles, and additionally require parking attendants to move vehicles as required.” (ZAFIROGUL: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claims 11 and 23:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  DUKACH further discloses the accepted destination parking location has a corresponding weighted value.  See at least paragraph 0260.


Claims 12 and 24:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  BATTEN further discloses:
the mobile platform is associated with a first entity; and,
wherein an element selected from the group consisting of the first entity, the parking agent, or both the first entity and parking agent receives a reward corresponding to the value of the accepted destination parking location.
See at least paragraph 0042 discloses awards (rewards) for displaying advertisements, and in Figure 17 as well as associated and related text discloses a parking system.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Claims 13 and 19:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  ZAFIROGUL further discloses the parking mechanism supplies a list of potential mobile platforms with corresponding starting parking locations, destination parking locations, and timing restraints.  See at least paragraphs 0029, 0056, 0048, 0140 Figures 4a and 4b as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of ZAFIROGUL because, “Parking vehicles in dense urban areas is challenging.  Physical space for parking spots is limited, and the demand for parking typically exceeds available parking capacity.  Finding available parking often requires an individual driver to search an urban area for available parking, contributing to traffic congestion and waste.  Accordingly, parking in urban areas can be expensive and time-consuming.  Additionally, parking lots tend to use physical space inefficiently.  Only a small proportion of the surface area in a typical parking lot is covered by parking spots; the rest is dedicated to drive lanes and other maneuvering spaces.  Some parking lots may be "hyperpacked." That is, vehicles may be parked more densely than in traditional parking lots, for example by parking vehicles in deep rows without access to drive lanes, stacking vehicles vertically, or otherwise arranging the vehicles.  However, even hyperpacked lots require significant space to access the vehicles, and additionally require parking attendants to move vehicles as required.” (ZAFIROGUL: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claim 14:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  BATTEN further discloses the reward is responsive to factors selected from the group consisting of mobile platform starting parking location, mobile platform destination location, distance between starting and destination parking locations, timing restraints, travel time between starting and destination parking locations, time of day, day of the week, and combinations thereof.  See at least paragraph 0042 - discloses awards (rewards) for displaying advertisements, and in Figure 17 as well as associated and related text discloses a parking system.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).








Claims 15 and 25:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  BATTEN further discloses:
the mobile platform is associated with a corresponding entity; and,
wherein the entity provides a reward responsive to factors selected from the group consisting of mobile platform starting parking location, mobile destination parking location, distance between starting and destination parking locations, timing restraints, travel time between starting and destination parking locations, time of day, day of the week, and combinations thereof.
See at least paragraph 0042 - discloses awards (rewards) for displaying advertisements, and in Figure 17 as well as associated and related text discloses a parking system.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claims 16, and 26:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  BATTEN further discloses a publically accessible access point, configured for attachment to the mobile platform, selected from the group consisting of an IEEE 802.11Wireless Local Area Network (WLAN) WiFi hotspot, an IEEE 802.15 Wireless Personal Area Network (WPAN) device, and combinations thereof. See at least paragraphs 0076, 0204, and 0208 - discloses WLAN and WPAN accessibility, and in Figure 17 as well as associated and related text discloses a parking system.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of BATTEN because, “Instead of static license plates, a dynamic display that presents vehicle identification and registration information can be arranged on the exterior of a vehicle.  For example, U.S.  Pat.  No. 9,007,193, assigned to ReviverMX, describes a digital license plate with a dynamic display that improves updateability of vehicle identification and registration information.  In one described embodiment, additional information not related to vehicle identification can also be displayed, including advertising or personal messages.” (BATTEN: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).








Claims 17 and 27:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  DUKACH further discloses a media projection subsystem, configured for attachment to the mobile platform, having an interface to project media.  See at least Figures 1, 3-6, and 9 as well as associated and related text.

Claims 18 and 28:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above.  ZAFIROGUL further discloses the parking agent is selected from the group consisting of a human being and an autonomous driving software application stored in a non-transitory memory enabling a sequence of processor executable steps for driving an automotive vehicle mobile platform.  See in at least Figure 3 as well as associated and related text; paragraphs 0001, 0002, 0015, 0016, and 0032 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of ZAFIROGUL because, “Parking vehicles in dense urban areas is challenging.  Physical space for parking spots is limited, and the demand for parking typically exceeds available parking capacity.  Finding available parking often requires an individual driver to search an urban area for available parking, contributing to traffic congestion and waste.  Accordingly, parking in urban areas can be expensive and time-consuming.  Additionally, parking lots tend to use physical space inefficiently.  Only a small proportion of the surface area in a typical parking lot is covered by parking spots; the rest is dedicated to drive lanes and other maneuvering spaces.  Some parking lots may be "hyperpacked." That is, vehicles may be parked more densely than in traditional parking lots, for example by parking vehicles in deep rows without access to drive lanes, stacking vehicles vertically, or otherwise arranging the vehicles.  However, even hyperpacked lots require significant space to access the vehicles, and additionally require parking attendants to move vehicles as required.” (ZAFIROGUL: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 21:
The combination of DUKACH/ZAFIROGUL/BATTEN discloses the limitations as shown in the rejections above. DUKACH further discloses:
determining a geographic location of the mobile platform; (see at least Figures 10-12 as well as associated and related text)
transmitting verification information to a server, including an identification code associated with the parking agent, an identification code associated with the mobile platform, and the geographic location. (see at least Figures 17 and 18 as well as associated and related text)
















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WALTERS, KENNETH. (GB 2402254 A). WALTERS, KENNETH generally discloses a method/system that by and large reads on and is related to the instant invention.  “A parking display unit within a vehicle and visible from outside is credited with the appropriate tariff and period required by the user contacting an automated call centre by telephone (mobile or otherwise). The display has a screen to show that parking has been paid for and may have a signal emitting device to speed checking by parking wardens. The system allows the user to extend the period of parking remotely. The unit may have a built in GPS feature so that the call centre will know the location of the vehicle and be able to charge the appropriate parking rate.”

GONZALEZ et al. (WO 2008/135617 A1). GONZALEZ et al. generally discloses a method/system that by and large reads on and is related to the instant invention.  “The present invention enables automatic recognition of a vehicle registration plate by means of software especially developed for the invention, records the date and time of recognition, and stores the information referring to the location thereof by means of a global positioning system (GPS, Galileo or similar). In parallel, the device gives access by means of wireless connection based on the public infrastructure (GPRS, UMTS, etc.) to information on the road where the vehicle is located (street/number) and to corporate servers where information is given on the same. Finally, the device can be connected to a small printing unit with a view to issuing printed copies of in-situ fines, including the image of the vehicle (giving proof of the infringement), registration number recognised, date and time, type of infringement, and amount, among other possibilities. ”




TARAMA MITSUO. (JP 2018/072077 A).  TARAMA MITSUO generally discloses a method/system that by and large reads on and is related to the instant invention.  “To convert a huge amount of GPS location information on a signal machine into data for use as location information during automatic driving. Disclosed is an automatic driving system of a next generation vehicle which is formed by combining GPS information obtained using a satellite and a signal machine on the ground. The signal machine of the vehicle is located on a sidewalk. When a vehicle signal is turned on red, a GPS function phone with a mobile phone Selfie stick is covered with gauze, location information is shuttered in a state touching a green light spherical, and the signal is displayed in a space, thereby capable of being distinguished from a crossing signal and light around buildings or the like and obtaining perfect automatic operation location information.”

















Jinabin Liu et al. iParking: An Intelligent Indoor Location-Based Smartphone Parking Service. (31 October 2012). Retrieved online 08/26/2020.
https://www.ncbi.nlm.nih.gov/pmc/3rticles/PiVjC3522932/
Jinabin Liu et al. generally discloses a method/system that by and large reads on and is related to the instant invention.  “Indoor positioning technologies have been widely studied with a number of solutions being proposed, yet substantial applications and services are still fairly primitive. Taking advantage of the emerging concept of the connected car, the popularity of smartphones and mobile Internet, and precise indoor locations, this study presents the development of a novel intelligent parking service called iParking. With the iParking service, multiple parties such as users, parking facilities and service providers are connected through Internet in a distributed architecture. The client software is a light-weight application running on a smartphone, and it works essentially based on a precise indoor positioning solution, which fuses Wireless Local Area Network (WLAN) signals and the measurements of the built-in sensors of the smartphones. The positioning accuracy, availability and reliability of the proposed positioning solution are adequate for facilitating the novel parking service. An iParking prototype has been developed and demonstrated in a real parking environment at a shopping mall. The demonstration showed how the iParking service could improve the parking experience and increase the efficiency of parking facilities. The iParking is a novel service in terms of cost- and energy-efficient solution.”










Ted Morris et al. A COMPREHENSIVE SYSTEM FOR ASSESSING TRUCK PARKING AVAILABILITY FINAL REPORT. (JANUARY 2017). Retrieved online 08/26/2020.
https://www.dot.state.mn.us/ofrw/PDF/assessing-truck-parking.pdf
Ted Morris et al. generally discloses a method/system that by and large reads on and is related to the instant invention.  “Truck parking can become a major safety concern when the driver lacks timely information on where there is available parking. The driver must then decide between either continuing to drive fatigued to search for available parking or to park illegally, for example, on highway shoulders and ramps. Either situation poses a serious safety concern. Under such circumstances when law enforcement officers encounter trucks parked illegally under this scenario, they may feel obligated to wake up the drivers to move their vehicles, thus forcing them to continue driving (perhaps beyond the legal HOS limit) to again search for legal parking. There is also a loss of productivity and increased fuel emissions as a result of the additional time drivers spend finding available parking.”















Mateusz Jozef Kulesza. E-Park: Automated-Ticketing Parking Meter System. (April 02, 2015). Retrieved online 08/26/2020.  
https://dash.harvard.edu/bitstream/handle/1/17417570/KULESZA-SENIORTHESIS-2015.pdf?sequence=1&isAllowed=y
Mateusz Jozef Kulesza generally discloses a method/system that by and large reads on and is related to the instant invention.  “E-Park is an electronic parking meter system which enables real-time ticketing of illegally parked vehicles. The system is a drop-in replacement for existing curb-side parking meters. It consists of low power front-end parking meter hardware and a back-end server that handles the information database management. Wireless network communication enables the parking meter to accept electronic payment, enforce parking regulation, and ticket parking violators by capturing an image of the vehicle license plate. The image is sent to the central server where the license plate number is automatically extracted from the image using an Automated License Plate Recognition (ALPR) algorithm. The meter includes a visual feedback system which tells the driver how to optimally position the vehicle relative to the parking meter. This is done in order to ensure that any images captured by the camera contain a good view of the vehicle license plate. The system relies on solar rechargeable battery.”











Applicant’s amendment filed on 02/10/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)